Citation Nr: 0909788	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  05-39 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.     

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1952 to September 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Jurisdiction of his claims folder was 
transferred to the RO in Los Angeles, California.

The Veteran testified at a hearing before a Decision Review 
Officer at the RO in April 2008.


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing 
loss in a December 2000 rating decision, which was confirmed 
by a July 2001 decision of the Board; the Veteran did not 
properly appeal the Board decision.

2.  The additional evidence received since the final July 
2001 Board decision is either cumulative or redundant of 
evidence previously considered, does not relate to an 
unestablished fact necessary to substantiate his claim, or 
does not raise a reasonable possibility of substantiating the 
claim for service connection for bilateral hearing loss.

3.  The Veteran currently experiences tinnitus.

4.  There is no evidence of tinnitus in service, and there is 
no competent evidence of a connection between the Veteran's 
current tinnitus and his military service.


CONCLUSIONS OF LAW

1. The July 2001 Board decision denying service connection 
for bilateral hearing loss is final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 3.160(d), 38 C.F.R. § 20.1104 
(2008).

2.  New and material evidence has not been received to reopen 
a claim for service connection for bilateral hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.  § 3.156(a) (2008).  

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in April 2004.  
That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about 
the information and evidence not of record that was necessary 
to substantiate his service connection claim; (2) informing 
him about the information and evidence the VA would seek to 
provide; and (3) informing him about the information and 
evidence that he was expected to provide.  See also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

The Board notes that for claims pending before the VA on, or 
filed after, May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the 4th element requirement of 
notification to a claimant that he may submit any evidence in 
his possession that might pertain to the claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Here, the presence or absence 
of notice of this element is of no consequence as it is no 
longer required by law.

Furthermore, a March 2006 letter from the RO further advised 
the Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In addition, with regard to the new and material evidence 
claim, the April 2004 VCAA notice letter was compliant with 
the United States Court of Appeals for Veterans Claims 
(Court) decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
since it sufficiently explained the bases of the prior denial 
(i.e., the deficiencies in the evidence when the claim was 
previously considered).  Thus, the Veteran has received all 
required notice in this case, such that there is no error in 
the content of the VCAA notice.

With regards to the timing of his VCAA notice, the Board sees 
that the RO did not provide the Veteran all necessary VCAA 
notice prior to initially adjudicating his claim in August 
2004, the preferred sequence.  But in Pelegrini II, the Court 
clarified that in these situations the VA does not have to 
vitiate that initial decision and start the whole 
adjudicatory process anew, as if that decision was never 
made.  Rather, the VA need only ensure that the Veteran 
receives (or since has received) content-complying VCAA 
notice, followed by readjudication of his claim, such that 
the intended purpose of the notice is not frustrated and he 
is still provided proper due process.  In other words, he 
must be given an opportunity to participate effectively in 
the processing of his claim.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) 
recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, the RO cured the timing notice after sending additional 
VCAA notice letters by readjudicating the case by way of a 
SSOC in October 2008.  Therefore, since the RO cured the 
timing error and because the claimant did not challenge the 
sufficiency of the notice, the Board finds that the RO 
complied with its duty to notify.  In essence, the timing 
defect in the notice has been rectified by the latter 
readjudication.    

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A (West 2002).  The Board notes that the RO 
has obtained the Veteran's service treatment records (STRs), 
relevant VA medical treatment records, and Social Security 
Administration (SSA) records.  The Veteran has also submitted 
personal statements, private medical records, and SSA 
records.  The Veteran has not provided authorization for the 
VA to obtain any additional private medical records. 

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's service connection for tinnitus claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, 
the standards of McLendon are not met in this case.  There is 
no evidence of tinnitus in service.  Further, there is 
neither medical evidence demonstrating that the tinnitus is 
linked to service, nor credible evidence of continuity of 
symptomatology of tinnitus during or since service.  As 
service and post-service medical records provide no basis to 
grant the tinnitus claim, and in fact provide evidence 
against the claim, the Board finds no basis for a VA 
examination or medical opinion to be obtained with regard to 
the claim of tinnitus.

The Board notes that the Veteran has requested a VA 
examination and opinion concerning his bilateral hearing 
loss.  However, the duty to provide a VA examination and 
opinion only apply once there is new and material evidence to 
reopen the previously denied claim.  38 C.F.R. § 
3.159(c)(4)(C)(iii).  Here, the Board finds there is no new 
and material evidence to reopen the claim; hence, a remand 
for a VA examination and opinion is not warranted.  

The Board is satisfied that all relevant evidence identified 
by the Veteran has been secured, and that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  

New and Material Evidence to Reopen the Bilateral Hearing 
Loss Claim

The RO denied service connection for bilateral hearing loss 
in a rating decision dated in December 2000.  This decision 
was ultimately appealed to the Board.  In a July 2001 
decision, the Board confirmed that denial.  In July 2001, the 
Veteran filed a notice of appeal of the Board decision but 
filed it with the RO instead of filing at the address 
provided in the instructions for appeal attached to the Board 
decision.  The RO recognized this and sent a letter dated in 
June 2004 to the Veteran and his representative explaining 
that his claim would be equitably tolled and could still be 
filed with the Court citing to Bailey v. Principi, 351 F3d. 
1381, 1385 (Fed. Cir. 2003).  The Veteran did not follow up 
on this letter to file an appeal with the Court.  
Additionally, the Veteran's representative at the RO hearing 
in April 2008 emphasized that the issue on appeal was to 
reopen the Veteran's claim using new and material evidence.  
Therefore, with respect to the request to reopen the claim 
for bilateral hearing loss based on new and material 
evidence, the Board's July 2001 decision, which subsumes the 
prior RO decision, is final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 3.160(d), 38 C.F.R. § 20.1104 (2008).

The Veteran filed his petition to reopen the previously 
denied claim for service connection for bilateral hearing 
loss in March 2004.  Therefore, the amended regulation for 
new and material evidence applies.  See 66 Fed. Reg. at 
45,620, indicating to apply the revised version of 
38 C.F.R. § 3.156 to petitions to reopen filed on or after 
August 29, 2001.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Under the revised 
standards, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the credibility of the evidence in question 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").

In the July 2001 prior final Board decision, the Board denied 
service connection for bilateral hearing loss, because there 
was no evidence of bilateral hearing loss during service and 
no competent evidence of a connection between the Veteran's 
current hearing loss and the Veteran's military service.  In 
its decision, the Board did concede that the Veteran 
currently had bilateral hearing loss.

Since the time of the final July 2001 Board decision, the 
Veteran has submitted additional evidence.  The Veteran has 
submitted:  lay statements and hearing testimony regarding 
his acoustic trauma in service, a Social Security 
Administration (SSA) letter, as well as private and VA 
medical treatment records.  However, none of this evidence 
qualifies as new and material evidence.

First, the Veteran has submitted lay statements and hearing 
testimony which related that the Veteran experienced acoustic 
trauma from 90-millimeter guns during training.  See RO 
hearing transcript dated in April 2008.  Cumulative or 
redundant evidence is not new.  38 C.F.R. § 3.156(a).  The 
Court has stated that lay hearing testimony that is merely 
cumulative of previous contentions considered by a decision 
maker at time of prior final disallowance of the claim is not 
new evidence.  Bostain v. West, 11 Vet. App. 124 (1998); Reid 
v. Derwinski, 2 Vet. App. 312 (1992).  The Veteran's 
testimony merely repeats his contention that he suffered 
acoustic trauma during service.  This evidence is cumulative, 
because the Board's prior final July 2001 decision considered 
the Veteran's contentions of hearing loss due to acoustic 
trauma during training from exposure to "guns firing," and 
"a grenade explosion."  Therefore, this evidence does not 
qualify as new evidence within the meaning of 38 C.F.R. 
§ 3.156(a).  

Second, the information received from the SSA is new 
evidence.  However, records of the Veteran's Social Security 
benefits do not pertain to his hearing loss disorder.  
38 C.F.R. § 3.156(a).  Therefore, the Veteran's SSA letter is 
not sufficient for reopening the Veteran's claim on the basis 
of new and material evidence.

Third, with respect to the remaining medical evidence for 
consideration, the Board finds that, this additional medical 
evidence is "new" and, therefore, not cumulative or 
redundant of evidence on file at the time of the Board's July 
2001 decision.  However, it is not "material" within the 
meaning of 38 C.F.R. § 3.156(a).  Although the records 
document the Veteran's current hearing loss, none of these 
records support a finding of the incurrence of hearing loss 
in service or within one year of service, nor do they provide 
any evidence of a link between the Veteran's service and his 
current hearing loss.  See VA treatment records from April 
2002 and November 2004 as well as private treatment records 
from August 2003.  Further, these records do not provide 
corroboration or credible supporting evidence of his alleged 
in-service acoustic trauma.  In sum, there is no evidence 
showing that any of his currently diagnosed hearing loss was 
incurred during his military service.  See Morton v. 
Principi, 3 Vet. App. 508 (1992) (per curiam) (medical 
records describing veteran's current condition are not 
material to issue of service connection and are not 
sufficient to reopen claim for service connection based on 
new and material evidence).  These treatment records 
therefore do not relate to an unestablished fact necessary to 
substantiate the hearing loss claim, and thus do not raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The evidence submitted by the Veteran since the July 2001 
decision is either cumulative, not relevant, or does not 
present a reasonable possibility of substantiating his claim 
of service connection for bilateral hearing loss.  
Accordingly, the Board finds that no new and material 
evidence has been presented to allow the Board to reopen the 
claim for service connection for bilateral hearing loss.  
This claim is not reopened.  38 U.S.C.A. § 5108.  Moreover, 
inasmuch as the Veteran has not fulfilled this threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

Governing Laws and Regulations for Service Connection for 
Tinnitus

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
sustained or disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 
C.F.R. §§ 3.303, 3.306.

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
elements discussed above.  Savage, 10 Vet. App. at 495-496.  

Disorders diagnosed after discharge may still be service 
connected if all of the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Tinnitus

The first and perhaps most fundamental requirement for a 
service-connection claim is proof that the veteran currently 
has the claimed disability.  Shedden v. Principi, 381 F.3d at 
1167.  Considering this, treatment records show that the 
Veteran complained of tinnitus on multiple occasions.  See VA 
medical records of April 1993, VA examination of August 1993, 
and April 2008 hearing testimony.  Therefore, there is 
competent evidence that the Veteran is experiencing tinnitus.  

The second requirement for a service-connected disability is 
evidence of an in-service occurrence or aggravation of the 
injury.  Shedden, 381 F.3d at 1167.  The Veteran asserts that 
he was exposed to acoustic trauma during his service training 
due to a grenade explosion as well as due to not wearing ear 
protection during training exercises where he was exposed to 
acoustic trauma from gunfire.  The Veteran is competent to 
testify as to experiencing the acoustic trauma.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. 
§ 3.159(a)(2).  The Board concedes that the testimony of this 
event is consistent with the Veteran's service records, and 
therefore the Veteran was likely exposed to in-service 
acoustic trauma.  However, notably, there is no evidence of 
tinnitus in service.

The third requirement for any service-connection claim is the 
existence of a causal connection (nexus) between the in-
service event and the Veteran's current disability.  Shedden 
v. Principi, 381 F.3d at 1167.  In the present case, there is 
no competent medical evidence or opinion in the record that 
relates the Veteran's current tinnitus to his active service.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Absent such 
evidence of a nexus, service connection for tinnitus is not 
warranted.

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements discussed above.  
Savage, 10 Vet. App. at 495-496.  In his April 2008 
testimony, the Veteran asserted that he began suffering from 
tinnitus soon after his service and that it has gotten worse 
over time.  However, the record is negative for any 
complaints of tinnitus until an April 1993 VA medical 
examination.  In fact, neither the Veteran's separation 
examination from October 1952 nor the comprehensive private 
medical examination, conducted in December 1991, contain 
complaints of tinnitus.  In such cases, the Board is within 
its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  The lack of 
complaints of tinnitus in these medical records thirty years 
after discharge outweighs his subjective assertions.  With 
all of the evidence presented by the record taken into 
account, the Board concludes that there is insufficient 
evidence to establish the required continuity of 
symptomatology necessary to establish service connection for 
tinnitus, because there is no evidence that the Veteran 
actually suffered from tinnitus in service.  In fact, the 
evidence demonstrates that he did not have post-service 
tinnitus until decades thereafter.  Accordingly, there is no 
continuity of symptomatology necessary to establish service 
connection for the Veteran's tinnitus shown in the record. 

In conclusion, although having reviewed all of the evidence 
contained within the record in the light most favorable to 
the Veteran, the Board still finds that the preponderance of 
the evidence is against service connection for tinnitus, with 
no reasonable doubt to resolve in the Veteran's favor.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

As new and material evidence has not been received, the claim 
for service connection for bilateral hearing loss is not 
reopened, and the appeal is denied.

Service connection for tinnitus is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


